         Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 1 of 7


 1   [All counsel listed on signature page]
 2

 3

 4

 5                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6

 7

 8
                                                            Case No. 4:18-cv-01885-HSG

 9
                                                            STIPULATION AND [PROPOSED]
                                                            ORDER REQUESTING THAT THE
10
     In Re Koninklijke Philips Patent Litigation            COURT STAY CERTAIN PENDING
                                                            SUMMARY JUDGMENT AND
11
                                                            DAUBERT MOTIONS AND VACATE
                                                            PRETRIAL DEADLINES
12
                                                            JURY TRIAL DEMANDED
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
      CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                              PRETRIAL DEADLINES
                                        CASE NO. 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 2 of 7


 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Microsoft Corporation and Microsoft Mobile, Inc. (collectively, “Microsoft”), through counsel,
 3   hereby respectfully file this Stipulation and [Proposed] Order requesting that the Court: (1) stay the
 4   pending Philips/Microsoft Summary Judgment and Daubert motions; and (2) vacate all existing
 5   pretrial deadlines in the Philips/Microsoft case (listed below and set forth in Dkt. No. 573). 1 Philips
 6   and Microsoft recently have executed a settlement agreement regarding all claims between them in
 7   this action. However, there are some post-execution aspects of that settlement agreement that must
 8   be performed before the Philips/Microsoft case can be formally dismissed. Philips and Microsoft
 9   expect to submit a stipulated dismissal of the claims at issue within thirty (30) calendar days from
10   the date of entry of the Court’s order on this Stipulation.
11          It is well-settled that a district court has broad discretion to control its own docket and
12   manage its own calendar. Landis v. North American Co., 299 U.S. 248, 254 (1936); see also, e.g.,
13   Agcaoili v. Gustafson, 844 F.2d 620, 624 (9th Cir. 1988) (“A trial court has the power to control its
14   own calendar.”); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess
15   “inherent power to control the disposition of the causes on its docket in a manner which will
16   promote economy of time and effort for itself, for counsel, and for litigants.”); Mediterranean
17   Enterprises, Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (“The trial court
18   possesses the inherent power to control its own docket and calendar.”).
19          Philips and Microsoft hereby stipulate and agree as follows:
20          WHEREAS, Philips and Microsoft recently have executed a settlement agreement regarding
21   all claims between them in this Action; however, as noted, there are some post-execution aspects of
22   that settlement agreement that must be performed before the case can be formally dismissed; and
23          WHEREAS, Philips and Microsoft believe that staying the below-listed pending Summary
24   Judgment and Daubert motions and vacating existing pretrial deadlines is appropriate given the
25
            1
26            This Stipulation and [Proposed] Order does not concern the Summary Judgment and
     Daubert motions between Philips and Defendants ASUSTeK Computer Inc. and ASUS Computer
27   International (collectively, “ASUS”) (Dkt. Nos. 711, 713, 724, 742, 751, and 766), which remain
     pending. This Stipulation does concern Microsoft’s and ASUS’s joint Daubert motion to exclude
28   the expert opinions of Michael E. Tate (Dkt. No. 742) but only as between Philips and Microsoft.
         STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
       CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                                         PRETRIAL DEADLINES
                                          CASE NO. 4:18-CV-01885-HSG

                                                         1
          Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 3 of 7


 1   parties’ executed settlement agreement, and will allow Philips and Microsoft to avoid costly and
 2   unnecessary further litigation between them and will additionally conserve judicial resources by
 3   avoiding needlessly further burdening the Court’s resources in deciding these motions and
 4   addressing pretrial filings in the Philips/Microsoft case.
 5          NOW, THEREFORE, Philips and Microsoft, through counsel, hereby stipulate and
 6   respectfully request that the Court stay the following Summary Judgment and Daubert motions as
 7   indicated and vacate the existing pretrial deadlines (listed in full below):
 8
     Pending Summary Judgment Motions To Be Stayed In Their Entirety:
 9

10    Docket Number        Docket Text
11
             703           Motion to Strike Regarding Philips’ Daubert Motion to Exclude Testimony of
12                         Dr. Nisha Mody (Damages) filed by Koninklijke Philips N.V., U.S. Philips
                           Corporation
13
             706           Motion to Strike Motion to Exclude Untimely Theories in Dr. Mackenzie’s
14                         Rebuttal Expert Report Served on Behalf of Microsoft Concerning U.S.
                           Patent No. RE44,913 filed by Koninklijke Philips N.V., U.S. Philips
15
                           Corporation
16
             709           Motion To Exclude Certain Opinions in Dr. Rubin’s Opening and Rebuttal
17                         Expert Reports Served on Behalf of Microsoft Concerning Patent No.
                           9,436,809 filed by Koninklijke Philips N.V., U.S. Philips Corporation
18
             718           Motion for Partial Summary Judgment filed by Microsoft Corporation
19
             720           MOTION to Strike Expert Opinions filed by Microsoft Corporation,
20
                           Microsoft Mobile Inc.
21
             744           MOTION for Partial Summary Judgment on Certain Affirmative Defenses
22                         raised by the Microsoft Defendants filed by Koninklijke Philips N.V., U.S.
                           Philips Corporation
23

24

25

26

27

28
       STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
      CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                              PRETRIAL DEADLINES
                                          CASE NO. 4:18-CV-01885-HSG

                                                         2
          Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 4 of 7


 1   Pending Summary Judgment Motion To Be Stayed Solely as Between Philips and Microsoft:
 2

 3    Docket Number          Docket Text

 4             742           Motion to Exclude Expert Opinions of Michael E. Tate (Damages) by
                             Microsoft and ASUS filed by Microsoft Corporation, Microsoft Mobile Inc.,
 5                           ASUSTek Computer Inc. and ASUS Computer International
 6

 7
     Pretrial Deadlines:
 8

 9
      Event                                                   Date
10
      Last Day to Meet and Confer re: settlement,             1/7/2020
11    joint pretrial filings, and narrowing issues for
      trial
12
      Exhibit Sets Exchange (Each party serves every          1/7/2020
13
      other party one set of proposed exhibits, charts,
14    schedules, summaries, diagrams, and other
      documents to be used in case-in-chief (not
15    including demonstratives)

16    Witness List Exchange (names and brief                  1/7/2020
      description of subject matter of testimony –
17    casein-chief only)
18    Deposition/Interrogatory/RFA Designation
      Exchange (case-in-chief only)
19
      Motions in Limine                                       1/14/2020
20

21
      File Joint Pretrial Statement, Jury Instructions,       1/21/2020
      voir dire questions, verdict forms, statement of
22    case, trial briefs, and oppositions to Motion in
      Limine
23
      Final Pretrial Conference                               2/11/2020 at 3:00PM
24

25

26
              Lastly, should the stipulating parties fail to submit a stipulated dismissal of the claims at

27
     issue within thirty (30) calendar days from the date of entry of the Court’s order below counsel will

28
     meet and confer and approach the Court jointly for guidance at that time, if needed.
       STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
      CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                              PRETRIAL DEADLINES
                                           CASE NO. 4:18-CV-01885-HSG

                                                          3
         Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 5 of 7


      Dated: January 2, 2020                             Respectfully submitted,
 1

 2    Chris Holland (SBN 164053)                               /s/ Michael P. Sandonato
      Lori L. Holland (SBN 202309)                       Michael P. Sandonato (admitted pro hac vice)
 3    HOLLAND LAW LLP                                    John D. Carlin (admitted pro hac vice)
      220 Montgomery Street, Suite 800                   Christopher M. Gerson (admitted pro hac vice)
 4    San Francisco, CA 94104                            Natalie D. Lieber (admitted pro hac vice)
      Telephone: (415) 200-4980                          Jason M. Dorsky (admitted pro hac vice)
 5    Fax: (415) 200-4989                                Stephen K. Yam (admitted pro hac vice)
      cholland@hollandlawllp.com                         Jonathan M. Sharret (admitted pro hac vice)
 6    lholland@hollandlawllp.com                         Joshua D. Calabro admitted pro hac vice)
                                                         Daniel A. Apgar (admitted pro hac vice)
 7                                                       Sean M. McCarthy (admitted pro hac vice)
                                                         Robert S. Pickens (admitted pro hac vice)
 8                                                       Caitlyn N. Bingaman (admitted pro hac vice)
 9                                                       VENABLE LLP
                                                         1290 Avenue of the Americas
10                                                       New York, New York, 10104
                                                         +1 (212) 218-2100
11                                                       +1 (212) 218-2200 facsimile
                                                         philipsprosecutionbar@venable.com
12
                                                         Attorneys for Plaintiffs Koninklijke Philips
13                                                       N.V. and U.S. Philips Corporation
14
             /s/ Christina McCullough
15
     Judith Jennison (Bar No. 165929)                          Tiffany P. Cunningham (pro hac vice)
16   Christina McCullough (Bar No. 245944)                     PERKINS COIE LLP
     Ramsey M. Al-Salam (Bar No. 109506)                       131 South Dearborn, Suite 1700
17   Antoine McNamara (Bar No. 261980)                         Chicago, Illinois, 60603
     Theresa H. Nguyen (Bar No. 284581)                        +1 (312) 324-8400
18   PERKINS COIE LLP                                          +1 (312) 324-9400 facsimile
19
     1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101                               Sarah E. Fowler (Bar No. 264838)
20   +1 (206) 359-8000                                        PERKINS COIE LLP
     +1 (206) 359-9000 facsimile                              3150 Porter Drive
21   msft-philipsteam@perkinscoie.com                         Palo Alto, CA 94304
                                                              +1 (650) 838-4300
22
     Chad Campbell (Bar No. 258723)                           +1 (650) 838-4350
23
     PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000                    Patrick McKeever
24   Phoenix, Arizona, 85012                                  PERKINS COIE LLP
     +1 (602) 351-8000                                        11452 El Camino Real, Suite 300
25   +1 (602) 648-7000 facsimile                              San Diego, California, 92130-2080
                                                              +1 (858) 720-5722
26
                                                              +1 (858) 720-5822 facsimile
27
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
28   Microsoft Mobile, Inc.
         STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
      CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                                          PRETRIAL DEADLINES
                                       CASE NO. 4:18-CV-01885-HSG

                                                     4
          Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 6 of 7


 1
                                    CIVIL L.R. 5-1(i) ATTESTATION
 2

 3          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 4   above to execute and file this document on their behalf.

 5
            Dated: January 2, 2020                            /s/ Chris Holland
 6
                                                            Chris Holland
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
      CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                              PRETRIAL DEADLINES
                                         CASE NO. 4:18-CV-01885-HSG

                                                        5
        Case 4:18-cv-01885-HSG Document 946 Filed 01/02/20 Page 7 of 7


 1                               [PROPOSED] ORDER
 2   GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
     DATED:
 4
                                       Hon. Haywood S. Gilliam, Jr.
 5                                     United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER REQUESTING THAT THE COURT STAY
     CERTAIN PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS AND VACATE
                             PRETRIAL DEADLINES
                               CASE NO. 4:18-CV-01885-HSG

                                            6
